                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS


CHERYL MILLER                                                              PLAINTIFF

v.                                     NO: 1:19-CV-10-JM

APOLLO ENDOSURGERY, US INC.,
ALLERGAN SALES, LLC, and
ALLERGAN, INC.                                                            DEFENDANTS

                                         JUDGMENT

       The complaint of the Plaintiff, Cheryl Miller, is hereby dismissed with prejudice pursuant

to the order entered this same date.

       DATED this 12th day of June, 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
